TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00794-CV



                                    In re David Lee Raetzsch


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator David Lee Raetzsch, acting pro se, filed a petition for writ of mandamus

directed to a warden with the Travis County Unit of the Texas Department of Criminal Justice, the

Travis County District Clerk, and the Clerk of the Texas Court of Criminal Appeals.

               Appellate courts may issue writs of mandamus only against a district judge or

county judge sitting in our district or to enforce our jurisdiction. See Tex. Gov’t Code Ann.

§ 22.221(a), (b) (West 2004). Because Raetzsch’s petition does not show that it falls within any of

these categories, we lack jurisdiction to grant the requested relief. See id. Accordingly, we dismiss

Raetzsch’s petition for writ of mandamus for want of jurisdiction. See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Puryear and Rose

Filed: December 12, 2012